427 F.2d 357
7 UCC Rep.Serv. 1055
In the Matter of Lowell Louis LEHNER, Bankrupt No. 67-B-3931.HOUSEHOLD FINANCE CORPORATION, Appellant,v.Dolores B. KOPEL, Trustee in Bankruptcy, Appellee.
No. 619-69.
United States Court of Appeals, Tenth Circuit.
June 9, 1970, Rehearing Denied July 22, 1970.

Herbert W. DeLaney, Jr., and David L. Michael, Denver, Colo., submitted on brief for appellant Household Finance Corp.
Dolores B. Kopel, pro se.
Before PHILLIPS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Household Finance Corporation made a loan to the bankrupt secured by a tape-deck and speaker and by a television set.  Colorado has adopted the Uniform Commercial Code.  Thereunder, a financing statement must be filed to perfect security transactions of the type with which we are concerned.  C.R.S. 1963, 155-9-302(1).  Such statement is sufficient if if 'contains a statement indicating the types, or describing the items, of collateral.'  Supra, 155-9-402(1).  The filed financing statement described the collateral as 'consumer goods.'  After bankruptcy of the debtor, Household Finance filed a petition for leave to foreclose.  The Trustee asserted that the lien was invalid.  The Referee held that the security interest was void because the financing statement did not sufficiently describe the types or items of collateral.  On petition to review, the district court sustained the Referee.


2
There are no Colorado decisions in point.  In such circumstances we accept the district court's interpretation of its state law unless we are convinced that it is clearly wrong.  In re Cummings, 10 Cir., 413 F.2d 1281, 1285, cert. denied sub nom.  Sears, Roebuck & Co. v. Horton, 397 U.S. 915, 90 S.Ct. 918, 25 L.Ed.2d 95.  The comprehensive briefs of Household Finance do not convince us that the district court was clearly wrong.  Accordingly, the judgment is affirmed on the basis of the decision of the trial court reported as In re Lehner, D.C.Colo., 303 F.Supp. 317.


3
Affirmed.